Appeal from a judgment, entered upon a dismissal of the second amended complaint, as a consequence of the appellants’ refusal, before and after the impanelling of the jury, to proceed to trial because of the lack of a witness. Judgment unanimously affirmed, with costs. Under the circumstances presented in the record, there was no abuse of discretion on the part of the trial court in refusing to grant appellants’ request for an adjournment. Present—Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.